Citation Nr: 1037001	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wound of the left forearm, Muscle Group VIII, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active military duty from September 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  In 2009, the Board remanded this case.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran has a moderate disability to Muscle Group VIII 
without nerve damage affecting entirely different functions.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals 
of shell fragment wound of the left forearm, Muscle Group VIII 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5308 (2009). 








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in October 2005 and September 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was aware that it was ultimately 
the Veteran's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the Veteran to provide any 
relevant evidence in the Veteran's possession.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the Veteran's claim, this was not 
prejudicial to the Veteran since the Veteran was subsequently 
provided adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was provided 
to the Veteran. 

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nonetheless, the Board notes that, in the September 
2008 letter, the Veteran was informed of the diagnostic codes 
that his disability may be rated under, and was notified that he 
may submit evidence regarding the impact of his disability on his 
employment and daily life.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  The VCAA notices notified the Veteran that that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, in compliance 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There is 
no objective evidence indicating that there has been a material 
change in the service-connected disability since the Veteran was 
last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  In this 
case, the Board previously found that a VA examination was 
inadequate so the Veteran was afforded further VA examinations.  
The new January 2010 VA examination reports are thorough and 
supported by the record.  These examinations are adequate as the 
claims file was reviewed, the examiners reviewed the pertinent 
history, examined the Veteran provided findings in sufficient 
detail, and provided rationale.  See Steff v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  Therefore, the examinations in this case 
are adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


Rating

The service treatment records reflect that tin June 1953, the 
Veteran was accidentally hit by a friendly grenade.  He suffered 
a penetrating wound to the left lower arm (proximal forearm) with 
a fracture of the proximal portion of the radius, which was 
simple and incomplete.  The wound was debrided with some curetted 
metal fragment removed.  There was also a small shelf fragment 
wound located between the radius and the ulna.  The Veteran was 
hospitalized for one month.  On his separation examination, it 
was indicated that the Veteran had fully recovered.  

Following service, the Veteran was afforded a VA examination.  
The Veteran complained that his left hand and forearm were weaker 
than his right hand and forearm.  Physical examination revealed a 
surgical scar over the ulnar surface of the left forearm starting 
at the elbow which was about 5 inches long, well-healed, non-
keloid, non-adherent, and non-tender.  There was no limitation of 
motion of the finger, but the left grip was weaker than the right 
grip.  The motion of the left wrist and elbow were normal.  There 
was slight atrophy in the muscles of the forearm and there was 
about 1/2 inch difference in circumference from the right arm.  The 
examiner stated that the Veteran was very cooperative and did not 
exaggerate his condition.  X-rays revealed a small shrapnel 
fragment embedded within the cortex of the proximal radius.  
Neurological examination revealed no neurological deficit.  

In a November 1954 rating decision, service connection for shell 
fragment wound of the left arm was granted and a 10 percent 
rating was assigned under Diagnostic Code 5308-881 from June 
1954.  

Over the years, the 10 percent rating was confirmed and 
continued.  The current claim for an increased rating was 
received in September 2005.  In conjunction with his claim, the 
Veteran was afforded a VA examination for muscles in 
November 2005.  It was noted that the Veteran was right-handed.  
The Veteran related that his pain was a 6 to 7 on a scale from 1 
to 10 with 10 being worse.  There was no dislocation, recurrent 
subluxation, or arthritis.  He exhibited no instability of the 
left shoulder, left elbow, or left wrist.  

Range of motion testing revealed flexion of the elbow to 135 to 
140 degrees, zero degrees of extension, 90 degrees of supination, 
and 45 degrees to 90 degrees of pronation.  The left shoulder 
exhibited 180 degrees f flexion and extension.  Internal and 
external rotation were 90 degrees.  Dorsiflexion of the left 
wrist was 60 degrees and palmar flexion was 55 degrees.  With 
regard to pain, the examiner indicated that it limited pronation 
of the elbow to 45 degrees.  The examiner indicated that there 
was tenderness to palpation of the dorsal forearm, hyperesthesias 
of the dorsal forearm and lateral condyle.  The examiner stated 
that there was increased pain of the left elbow when the left 
wrist dorsiflexion was resisted, but the degree was not provided.  
Also, the examiner indicated that range of motion was 
additionally limited by pain, but not by fatigue, weakness, lack 
of endurance, or incoordination of the left elbow.  However, 
additional range of motion studies pertaining to those 
limitations was not provided.  There was no ankylosis.  There was 
a lateral forearm scar which was 11 centimeters by .2 centimeters 
which was well-healed with no adherence.  It was smooth, not 
depressed or elevated, there was no keloid tissue, and it was 
mildly darker than the surrounding skin.  The diagnoses were left 
elbow shell fragment wound, epicondylitis, and retained metallic 
fragments. 

In October 2008, the Veteran was afforded another VA examination.  
The examiner indicated that the Veteran had suffered a through 
and through injury to the left arm and suffered injury to MGs 7, 
8, and 9, but the claims file was not reviewed so the history of 
the injury was not of record for the examiner to review.  At the 
time of the examination, the Veteran reported constant left 
forearm pain which worsened on raining and cold days.  Physical 
examination showed pain, weakness and flare-ups of the muscle 
injury.  It was noted that the flare-ups resulted in additional 
limitation of motion per the Veteran's report and decreased 
strength in the left forearm.  The examiner noted that the muscle 
function in terms of comfort, endurance and strength was not 
sufficient to perform activities of daily living.  He noted 
further that motion of any joint was not limited by muscle 
disease or injury, but did not provide the range of motion 
results.  It was noted that the Veteran had a 2 by .05 centimeter 
scar on the posterior forearm which was tender to the touch, but 
non-adherent.  There were no entry or exit scars.  There was no 
tendon damage, bone damage, muscle herniation loss of deep fascia 
or muscle substance, or limitation of motion of a joint.  X-rays 
revealed a tony metallic fragment projecting over the proximal 
radius.  There were no fractures or dislocations.

Upon careful review of the October 2008 VA examination, the Board 
determined that it was insufficient for rendering a decision on 
the issue of an increased evaluation for residuals of SFW of the 
left forearm due at least in part to the incomplete range of 
motion studies.  Also, as noted, the claims file (and pertinent 
history therein) were not reviewed.  Therefore, the Veteran was 
scheduled for new VA examinations.  

Prior to the new examinations, a November 2008 rating decision, 
granted service connection for the posterior forearm residual 
scar and a 10 percent rating was assigned.  The Veteran did not 
initiate an appeal to that decision.  

In January 2010, the Veteran was afforded a VA joints VA 
examination.  The claims file was reviewed.  At that time, the 
Veteran indicated that he had pain in his left arm which was 8 
out of 10 with radiation to the hand.  The pain lasted for a few 
minutes.  On the day of the examination, there was no pain.  The 
Veteran related that he had weakness of the left hand and had 
dropped objects.  He indicated that he had flare-ups of pain 
every 3 months which lasted for a few minutes.  There was one 
occasion when the pain lasted for 4 days.  The examiner noted 
that the Veteran had been hospitalized during service for 
treatment of a left forearm fragment with trauma to the left 
forearm with a radius fracture.  There was no complaint with 
regard to the left elbow and wrist joints.  There were no 
symptoms or incapacitating episodes of arthritis.  There was 
crepitus of the left elbow.  Examination of the left wrist was 
negative.  

Range of motion studies of the left elbow/forearm revealed 
flexion from zero to 145 degrees, extension of zero degrees, left 
pronation of zero to 80 degrees, left supination of zero to 85 
degrees.  There was no pain on motion or additional limitations 
after three repetitions of range of motion.  With regard to the 
wrist, the Veteran had dorsiflexion of zero to 70 degrees, palmar 
flexion of zero to 80 degrees; left radial deviation of zero to 
20 degrees; and left ulnar deviation of zero to 45 degrees.  
There was no pain on motion or additional limitations after three 
repetitions of range of motion.  There was no ankylosis.  X-rays 
of the left elbow revealed that articular spaces were well-
preserved, anterior and posterior pads were normal and there was 
a small spur arising from the calcaneal tuberosity.  Additional 
x-rays of the left forearm revealed articulating spaces were 
preserved, the bone mineralization was found to be normal and 
surrounding soft tissues were within normal limits.  

The examiner indicated that the Veteran was retired and that he 
retired due to eligibility by age or duration of work.  There was 
no effect from the left forearm/elbow on the Veteran's usual 
daily activities.  The diagnoses were small spur arising from the 
calcaneal tuberosity of the left elbow due to age; negative left 
wrist examination.  

The Veteran was also afforded a VA muscle examination.  The 
claims file was reviewed.  The examiner noted that there was an 
in-service history of hospitalization, surgery, and debridement 
performed on the left arm in 1953.  The Veteran had suffered a 
shell fragment wound to the left forearm with a radius fracture.  
The shell fragment wound was removed.  The examiner noted that 
the missile was a high velocity, large caliber, single shot.  It 
was not through and through and the wound was not infected before 
healing.  Currently, the Veteran had pain, fatigability, and 
weakness, but no decreased coordination or uncertainty of 
movement.  The examiner indicated that the Veteran had severe 
flare-ups which occurred every 3 to 4 month and which last 
minutes.  They were precipitated by lifting and grabbing objects.  
Rest was the alleviating factor.  The examiner indicated that the 
forearm and hand were affected on the left side.  Group VIII was 
the only muscle injured.  Strength of the carpal extensors was 
4/5.  There was no intermuscular scarring.  Muscle function was 
normal in terms of comfort, endurance, and strength sufficient to 
perform activities of daily living.  The examiner indicated that 
there was residual nerve damage, consisting of mild weakness of 
the left wrist extensor muscles.  There was also no residual 
tendon damage, bone damage, muscle herniation, loss of deep 
fascia or muscle substance, or limitation of motion.  With regard 
to daily activities, there was no limitation with chores, 
shopping, recreation, traveling, feeding, bathing, dressing, 
toileting, or grooming.  The disability prevented exercise and 
sports.  The scar was also examined, but that matter is not on 
appeal.  

The Veteran was also provided a VA peripheral nerves examination.  
The claims file was reviewed.  Sensory function of the left upper 
extremity was normal to vibration, pain, light touch and position 
sense.  Detailed reflex examination revealed 2+ reflexes for all 
right and left upper extremities reflexes.  There was no muscle 
atrophy; abnormal tone or bulk; tumors, tics, or other abnormal 
movements.  The examiner indicated that the function of any 
joints was not affected by the nerve disorder.  This examiner 
stated that exercise was not prohibited, otherwise the findings 
were the same regarding daily activities as on the muscle 
examination.  The examiner indicated that the Veteran did not 
have nerve dysfunction.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings reflect distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a material 
change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
also be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may also 
be due to pain supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  See 
38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

The medical evidence of record notes that the Veteran is right-
handed; thus, his left arm is considered his minor extremity.  
See 38 C.F.R. § 4.69.

Under 38 C.F.R. § 4.56, the regulation governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) Under 
Diagnostic Codes 5301- 5313, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle wound 
without debridement or infection and with a history of a 
superficial wound with brief treatment and no cardinal signs or 
symptoms of muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and uncertainty of 
movement.  Objective findings of a slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a through and through 
or deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability would 
include complaints of one or more of the cardinal signs and 
symptoms, particularly lowered threshold of fatigue after average 
use.  Objective findings include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the wound 
with a record of cardinal symptoms consisting of loss of power, 
weakness, lowered threshold of fatigue, fatigue- pain, impairment 
of coordination and uncertainty of movement, and if present, 
evidence of inability to maintain work requirements.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  Objective 
findings should also include indications on deep palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through or 
deep penetrating wounds due to high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  There are ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle damage: 
(A) x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of missile. 
(B) Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is normally 
protected by muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of 
the shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. § 
4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  For compensable muscle 
group injuries which are in the same anatomical region, but do 
not act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used as 
the combined evaluation for the affected muscle groups.  38 
C.F.R. § 4.55.

In this case, the Veteran suffered a penetrating wound.  Although 
a VA examiner indicated that it was a high velocity, large 
caliber single shot which resulted in a radius fracture and 
required debridement, there was also no intermuscular scarring, 
prolonged infection, or sloughing of soft parts.  The Veteran was 
hospitalized for a month and experienced pain and weakness.  
However, there was no loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
There was impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  As such, the Board finds that the shell 
fragment wound more nearly approximated a moderate disability of 
a muscle to Muscle Group VIII.  

Diagnostic Code 5308 provides the rating criteria for evaluation 
of injuries of Muscle Group VIII.  Muscle Group VIII comprises 
the muscles arising mainly from the external condyle of the 
humerus.  The functions of these muscles include extension of the 
wrist, fingers, and thumb, and abduction of the thumb. Under this 
diagnostic code, a noncompensable disability evaluation is 
assigned if the impairment is slight, while a 10 percent rating 
is warranted if impairment of this muscle group is moderate; a 20 
percent rating is warranted if impairment of this muscle group is 
moderately severe or severe for the minor hand while a 30 percent 
is warranted for severe impairment of the major hand.

Accordingly, he was afforded a 10 percent rating for his minor 
side, per Diagnostic Code 5308.  Since the Veteran's disability 
was not moderately severe, the next higher rating was not 
provided.  The Board notes that current medical findings also do 
not show moderately severe residuals.  There is still no loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  While the Veteran has some 
left-sided weakness, this symptom is contemplated in the rating 
for moderate disability.  

With regard to neurological dysfunction, the VA examiner 
specifically determined that the Veteran does not have nerve 
dysfunction.  In addition, as was just noted above, even if the 
Board were to find that left-sided weakness was at least in part 
related to some form of nerve damage or dysfunction, to rate the 
same symptom under two different diagnostic criteria would be 
prohibited as pyramiding.  38 C.F.R. §§ 4.14, 4.55(a) (2009).  
Thus, a rating on that basis would not be appropriate.  

The Board must also consider whether a higher rating is warranted 
based on limitation of motion.

Normal forearm supination is from 0 degrees to 80 degrees.  
Normal forearm pronation is from 0 degrees to 85 degrees; normal 
pronation is from zero to 80 degrees.  Normal wrist deviation is 
from zero to 45 degrees and normal wrist radial deviation is from 
zero to 20 degrees.  Normal elbow flexion is from zero to 145 
degrees.  Normal movement of the shoulder is from zero to 180 
degrees.  38 C.F.R. § 4.71, Plate I.

Potentially applicable diagnostic codes addressing 
musculoskeletal conditions of the elbow include the following.  
Diagnostic Code 5205 provides rating for ankylosis of the elbow.  
There is no ankylosis in this case.  

Diagnostic Code 5206 provides that flexion of the minor forearm 
limited to 110 degrees is noncompensable; limited to 100 degrees 
is rated 10 percent disabling; limited to 90 degrees is rated 20 
percent; limited to 70 degrees is rated 20 percent disabling; 
limited to 55 degrees is rated 30 percent disabling; and limited 
to 45 degrees is rated 40 percent disabling. 38 C.F.R. § 4.71a.

At worse, the Veteran's left forearm flexion was limited to 135 
degrees.  Thus, a compensable rating would not be warranted.  

Diagnostic Code 5207 provides that extension of the minor forearm 
limited to 45 degrees is rated 10 percent; limited to 60 degrees 
is rated 10 percent; limited to 75 degrees is rated as 20 
percent; limited to 90 degrees is rated 20 percent; limited to 
100 degrees is rated 30 percent; and limited to 110 degrees is 
rated 40 percent.  38 C.F.R. § 4.71a.  T

The Veteran's extension was full; thus a higher rating on this 
basis is not warranted.  

Diagnostic Code 5208 provides that minor forearm flexion limited 
to 100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent.  38 C.F.R. § 4.71a.  As noted, the Veteran's 
motion exceeded these criteria.  

Diagnostic Code 5209 provides ratings for other impairment of the 
elbow, such as joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the minor side.  Flail 
joint of the elbow is rated 50 percent disabling for the minor 
side.  38 C.F.R. § 4.71a.  The Veteran does not have these 
residual disabilities.  

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling for 
the major side.  38 C.F.R. § 4.71a.  The Veteran does not have 
this residual disability.  

Diagnostic Code 5211 provides for ratings based on impairment of 
the ulna.  Malunion of the ulna with bad alignment is rated 10 
percent for the minor side; nonunion of the ulna in the lower 
half is rated 20 percent for the minor side; nonunion of the ulna 
in the upper half, with false movement, without loss of bone 
substance or deformity is evaluated 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or more) 
and marked deformity is rated 30 percent for the minor side.  
38 C.F.R. § 4.71a.  The Veteran does not have these disabilities.  

Diagnostic Code 5212 provides for ratings based on impairment of 
the radius.  Malunion of the radius with bad alignment is rated 
10 percent disabling for the minor side; nonunion of the radius 
in the upper half is rated 20 percent disabling for the minor 
side; nonunion of the radius in the lower half, with false 
movement, without loss of bone substance or deformity is rated 20 
percent disabling for the minor side; nonunion of the radius in 
the lower half, with false movement, with loss of bone substance 
(1 inch (2.5cms) or more) and marked deformity is rated 30 
percent disabling for the minor side.  38 C.F.R. § 4.71a.  The 
Veteran does not have these disabilities.  

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Diagnostic Code 5213 
provides that supination of the forearm limited to 30 degrees or 
less is rated 10 percent disabling for the minor side.  
Limitation of pronation with motion lost beyond the last quarter 
of arc, so the hand does not approach full pronation, is rated 20 
percent disabling for the minor side; limitation of pronation 
with motion lost beyond the middle of arc is rated 20 percent 
disabling for the minor side.  Loss of supination or pronation 
due to bone fusion, with the hand fixed near the middle of the 
arc or moderate pronation, is rated 20 percent disabling for the 
minor side; loss of supination or pronation due to bone fusion, 
with the hand fixed in full pronation, is rated 20 percent 
disabling for the minor side; and loss of supination or pronation 
due to bone fusion, with the hand fixed in supination or 
hyperpronation, is rated 30 percent disabling for the minor side.  
38 C.F.R. § 4.71a.  The Veteran has greater movement than these 
criteria specify.  

Diagnostic Code 5214 provides rating for ankylosis of the wrist.  
The Veteran's left wrist is not ankylosed.  

Under Diagnostic Code 5215, limitation of motion of the wrist 
warrants a 10 percent rating when dorsiflexion is less than 15 
degrees or when palmar flexion is limited in line with the 
forearm.  These ratings apply to both major and minor 
extremities.  The Veteran's dorsiflexion was to 60 degrees, at 
worse.  Thus, a higher rating on this basis is not warranted.  

In sum, even considering DeLuca, the Veteran's movement of his 
left elbow, forearm, and wrist shows function beyond what is 
contemplated for even a 10 percent rating under criteria per 
above, the rating (10 percent) he is already assigned for muscle 
injury, much less a higher rating.  The current rating 
contemplates pain and weakness under Diagnostic Code 5308, which 
also contemplates limitation of motion and other functional 
impairment.  As such, the criteria for a rating in excess of the 
currently assigned 10 percent rating are not met.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 10 
percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a 
three- step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left upper extremity 
disability with the established criteria found in the rating 
schedule for this disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disability.  Additionally, there is not 
shown to be evidence of marked interference with employment due 
to the disability.  There is nothing in the record which suggests 
that the disability itself markedly impacted his ability to 
perform his job.  The Veteran apparently retired due to his 
eligibility to do so.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Further, 38 C.F.R. § 4.1 provides that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and provided 
for in the evaluations assigned herein.  What the Veteran has not 
shown in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or impairment 
that has rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to an increased evaluation for residuals of shell 
fragment wound of the left forearm, Muscle Group VIII, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


